                   Case 20-11785-CSS             Doc 4      Filed 07/08/20         Page 1 of 14




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________
                                                             :
                                               1
                                    Debtors.                 :        (Joint Administration Requested)
                                                             :
------------------------------------------------------------ x

                MOTION OF DEBTORS FOR ENTRY OF ORDER
             (I) AUTHORIZING DEBTORS TO REDACT CERTAIN
      PERSONAL IDENTIFICATION INFORMATION IN CREDITOR MATRIX
    AND CERTAIN OTHER DOCUMENTS AND (II) GRANTING RELATED RELIEF

                   Brooks Brothers Group, Inc. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully

represent as follows in support of this motion (the “Motion”):2

                                                   Background

                   1.      On the date hereof (the “Petition Date”), the Debtors each commenced

with this Court a voluntary case under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”). The Debtors are authorized to continue to operate their businesses

and manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
    Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
    headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
    The facts and circumstances supporting the relief requested herein are set forth in the First Day Declaration (as
    defined herein) filed contemporaneously herewith. Capitalized terms used but not defined herein shall have the
    respective meanings ascribed to such terms in the First Day Declaration.


RLF1 23678878v.1

RLF1 23678878v.1
                   Case 20-11785-CSS     Doc 4       Filed 07/08/20   Page 2 of 14




the Bankruptcy Code.       No trustee, examiner, or statutory committee of creditors has been

appointed in these chapter 11 cases.

                   2.   Contemporaneously herewith, the Debtors have filed a motion requesting

joint administration of their chapter 11 cases pursuant to Rule 1015(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

                   3.   Additional information regarding the Debtors’ businesses, capital

structure, and the circumstances leading to the commencement of these chapter 11 cases is set

forth in the Declaration of Stephen Marotta In Support of Debtors’ Chapter 11 Petitions and

First Day Relief (the “First Day Declaration”), filed contemporaneously herewith and

incorporated herein by reference.

                                           Jurisdiction

                   4.   The Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). Pursuant to Rule 9013-1(f) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), the Debtors consent to the entry of a final order by the Court in

connection with this Motion to the extent it is later determined that the Court, absent consent of

the parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution. Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                        Relief Requested

                   5.   By this Motion, the Debtors request authority, pursuant to section 107 of

the Bankruptcy Code, Bankruptcy Rule 9018, and Local Rule 9018-1 to redact in their creditor



                                                 2
RLF1 23678878v.1
                   Case 20-11785-CSS        Doc 4       Filed 07/08/20   Page 3 of 14




matrix and other documents filed in these chapter 11 cases certain personal identification

information of individual creditors (the “Personal Identification Information”).

                   6.     A proposed form of order granting the relief requested herein is annexed

hereto as Exhibit A (the “Proposed Order”).

                                Relief Requested Should Be Granted

A.       The Personal Identification Information Is the Kind Protected by Section 107(c), as
         Personal Addresses Are a “Means of Identification” Contemplated by Section
         1028(d) of Title 18.

                   7.     Section 107(c)(1) of the Bankruptcy Code provides that:

                   The bankruptcy court, for cause, may protect an individual, with respect to
                   the following types of information to the extent the court finds that
                   disclosure of such information would create undue risk of identity theft
                   or other unlawful injury to the individual or the individual’s property:

                   (A) Any means of identification (as defined in section 1028(d) of title 18)
                   contained in a paper filed, or to be filed, in a case under this title.

                   (B) Other information contained in a paper described in subparagraph (A).

11 U.S.C. § 107(c)(1)(A)–(B) (emphasis added). Thus, if a debtor can show that disclosure of

any “means of identification,” or some “other information,” creates “undue risk of identity theft”

or “other unlawful injury,” courts may intervene to curtail disclosure of that information. Id.

                   8.     Here, the Debtors submit that the personal mailing addresses of their

individual creditors fit squarely within section 1028(d)(7)(A) and that disclosure of the personal

addresses of such individual creditors (i) would create an undue risk of identity theft

contemplated by section 107(c) and (ii) would potentially cause other types of unlawful injury to

these individuals, including potential future harassment.

                   9.     Section 1028(d)(7)(A) defines “means of identification” as:

                   any name or number that may be used, alone or in conjunction with any
                   other information, to identify a specific individual, including any—


                                                    3
RLF1 23678878v.1
                   Case 20-11785-CSS        Doc 4       Filed 07/08/20   Page 4 of 14




                   (A) name, social security number, date of birth, official State or government
                   issued driver’s licenses or identification number, alien registration number,
                   government passport number, employer or taxpayer identification number . . .

18 U.S.C. § 1028(d)(7)(A) (emphasis added). Although personal addresses are not specifically

enumerated in this definition, this list is inclusive, rather than exclusive, and should not be read as

an exhaustive list of “means of identification.” Accordingly, the fact that personal addresses are

not listed in section 1028(d)(7)(A) does not prohibit their redaction in bankruptcy court

documents pursuant to section 107(c) of the Bankruptcy Code. Indeed, had Congress intended to

exclude personal mailing addresses from this list, it would have done so. As Judge Sontchi

suggested in In re Promise Healthcare Grp., LLC, Congress has already acted, as “they’ve

provided an ability for the Court to protect people when necessary” via section 107(c)(1) of the

Bankruptcy Code. Hr’g Tr. 18:18- 20, 19:3–6, In re Promise Healthcare Grp., LLC, No. 18-

12491 (CSS) (Bankr. D. Del. Dec. 4, 2018) [D.I. 228] (noting that “to the extent Congress hasn’t

acted specifically to deal with this, I think it should” but that Congress has already acted

“because there’s a mechanism for protecting this information”).

                   10.    Moreover, as noted above, section 1028(d)(7)(A) contemplates as a

“means of identification” any “name or number . . . used alone or in conjunction with any other

information” to identify a specific individual. 18 U.S.C. § 1028(d)(7). A personal address is

precisely that: a combination of names and numbers used to identify a specific individual.

Therefore, although not specifically enumerated, a personal address fits squarely within the types

of “means of identification” set forth by section 1028(d)(7)(A).

                   11.    Courts in this district agree that section 1028(d)(7) is not exhaustive and

that personal mailing addresses are a means of identification. Most recently, Judge Owens

overruled the U.S. Trustee’s objection to a similar sealing motion, holding that “the combination

of the names and addresses is a means of identification under 28 U.S.C. 1028(d)(7)(a)” and that

                                                    4
RLF1 23678878v.1
                   Case 20-11785-CSS       Doc 4       Filed 07/08/20   Page 5 of 14




“[t]he enumerating list in [1028(d)](7)(a) is not exclusive.” Hr’g Tr. 28:10–12, In re Quorum

Health Corp., No. 20-10766 (KBO) (Bankr. D. Del. May 6, 2020) [D.I. 296]; see also Hr’g Tr.

24:15-20, In re Clover Techs. Grp., LLC, No. 19-12680 (KBO) (Bankr. D. Del. Jan. 22, 2020)

[D.I. 146] (“As I have held before[,] I do find that names and/or addresses are a means of

identification. The combination of a name and address to me is a means of identification under . . .

28 U.S.C. 1028(d)(7).”) see also Hr’g Tr. 37:25-38:5, In re THG Holdings LLC, No. 19-11689

(JTD) (Bankr. D. Del. Aug. 22, 2019) [D.I. 180] (“And in terms of 1028(d) not including

address[es], I agree. I think that’s an inclusive list. It wouldn’t seem to make much sense that I

could order the names not to be disclosed, but the addresses had to be; that wouldn’t make any

sense to me.”); Hr’g Tr. 17:14-17, In re L.K. Bennett U.S.A., Inc., No. 19-10760 (KG) (Bankr. D.

Del. Apr. 9, 2019) [D.I. 58] (“[I] do think that the list of matters to be considered personally

identifiable is not exclusive . . .”); Hr’g Tr. 47:20-22, In re Hexion Holdings LLC, No. 19-10684

(KG) (Bankr. D. Del. June 24, 2019) [D.I. 922] (noting that section 1028(d) specifically

mentions a driver’s license, which lists the person’s home address, concluding that “[it] strikes me

that section 107(c) does indeed protect this type of information”).

                   12.   Additionally, courts in this district have recognized that permitting debtors

to redact the personally identifiable information, including home addresses, of individual

creditors significantly reduces the risk that such individuals will become victims of identity theft

and/or unlawful injury. See, e.g, Hr’g Tr. 29:13–14, 29:19–20, In re Quorum Health Corp., No.

20-10766 (KBO) (Bankr. D. Del. May 6, 2020) (overruling the U.S. Trustee’s objection to

similar redaction relief, noting that the “association [of address information] with an employee

makes the risk of identity theft even worse” and that “[t]he court can completely avoid

contributing to this existing risk by redacting the addresses”); Hr’g Tr. at 24:21-25, 25:9-10, In



                                                   5
RLF1 23678878v.1
                   Case 20-11785-CSS            Doc 4        Filed 07/08/20      Page 6 of 14




re Clover Techs. Grp., LLC, Case No. 19-12680 (KBO) (Bankr. D. Del. Jan. 22, 2020) [D.I. 146]

(overruling the U.S. Trustee’s objection to similar redaction relief, noting that redaction of home

addresses of individuals “is common sense. I don’t need evidence that there is, at best, a risk of

identity theft and worse a risk of personal injury from listing someone’s name and address on the

internet by way of the court’s electronic case filing system and, of course, the claims agent’s

website. . . .       The court can completely avoid contributing to the risk by redacting the

addresses.”); Hr’g Tr. at 60:22–25, In re Forever 21, Inc., Case No. 19-12122 (KG) (Bankr. D.

Del. Dec. 19, 2019) [D.I. 605] (overruling the U.S. Trustee’s objection to similar redaction relief,

noting that “[w]e live in a new age in which the theft of personal identification is a real risk, as is

injury to persons who, for personal reasons, seek to have their addresses withheld”).

                   13.     Accordingly, the Debtors respectfully submit that it is appropriate to

authorize the Debtors to redact from any paper filed or to be filed with the Court in these chapter

11 cases the Personal Identification Information of individual creditors, including the Debtors’

current and former employees, because such information could be used to perpetrate identity

theft or locate survivors of domestic violence or stalking.                  Indeed, the risk to individuals

themselves is not merely speculative. In at least one recent chapter 11 case, the abusive former

partner of a debtor’s employee exploited the publicly accessible creditor and employee

information filed in the chapter 11 case to track the employee at her new address that had not

been publicly available until then, forcing the employee to change addresses again.3 With

potentially thousands of individual creditors, the Debtors cannot reasonably know with sufficient

certainty whether a release of such individual creditors’ personal information could potentially

jeopardize their safety.
3
    The incident, which took place during the first Charming Charlie chapter 11 proceedings in 2017, is described in
    the “creditor matrix motion” filed in In re Charming Charlie Holdings, Inc., Case No.
    19-11534 (CSS) (Bankr. D. Del. Jul. 11, 2019) [D.I. 4].


                                                         6
RLF1 23678878v.1
                   Case 20-11785-CSS      Doc 4       Filed 07/08/20   Page 7 of 14




B.       The Disclosure of the Personal Identification Information of Certain of the Debtors’
         Individual Creditors May Violate Certain European Union Regulations and Expose
         the Debtors to Tangible Economic Risk and Civil Liability

                   14.   The European General Data Protection Regulation (the “GDPR”), which

applies to all European Union member countries and protects all European Union member

countries’ citizens, imposes significant constraints on the disclosure of “personally identifiable

information” (which includes home addresses of individuals). Violators of the GDPR risk severe

penalties. If an organization is found to have disclosed information in breach of the GDPR, the

organization may be fined up to the higher of €20,000,000 or 4 percent of worldwide annual

turnover of the preceding financial year. See 2016 O.J. (L 119) 1, 83 (General Data Protection

Regulation (EU) 2016/679, art. 83(5)). The GDPR may apply to the Debtors as certain of the

Debtors’ creditors are located in countries in the European Union and may therefore be European

Union citizens protected by the personally identifiable information disclosure regulations.

Accordingly, disclosure of the Personal Identification Information of European Union member

countries’ citizens in violation of the GDPR would expose the Debtors to tangible economic risk

and civil liability.

                            Compliance with Local Rule 9018-1(d)(iv)

                   15.   To the best of the knowledge, information, and belief of the undersigned

proposed attorneys for the Debtors, the documents that the Debtors are requesting to seal

pursuant to the relief requested in this Motion do not contain information subject to the

Confidentiality Rights of another Holder of Confidentiality Rights (each as defined in Local Rule

9018-1(d)(iii)). Notwithstanding the foregoing, if there are any such Confidentiality Rights, then

undersigned counsel respectfully certifies that they are unable to confer with all Holders of such

Confidentiality Rights and that attempting to confer with all known or potential Holders of



                                                  7
RLF1 23678878v.1
                   Case 20-11785-CSS     Doc 4       Filed 07/08/20   Page 8 of 14




Confidentiality Rights would be futile due to the significant number of such Holders with respect

to this Motion.

                                              Notice

                   16.   Notice of this Motion will be provided to (i) the Office of the United

States Trustee for the District of Delaware; (ii) the holders of the thirty (30) largest unsecured

claims against the Debtors on a consolidated basis; (iii) counsel to the DIP Agent, Fried, Frank,

Harris, Shriver & Jacobson LLP, One New York Plaza, New York, NY, 10004 (Attn: Gary

Kaplan, Esq.); (iv) counsel to the Prepetition ABL Agent, Choate, Hall & Stewart LLP, Two

International Place, Boston, MA 02110 (Attn: Kevin Simard, Esq. and Jonathan Marshall, Esq.);

(v) counsel to the Prepetition Term Loan Agent, Morgan, Lewis & Bockius LLP, One Federal

Street, Boston, MA 02110 (Attn: Julia Frost-Davies, Esq.); (vi) the Internal Revenue Service;

(vii) the United States Attorney’s Office for the District of Delaware; (viii) the Securities and

Exchange Commission; and (ix) any party that has requested notice pursuant to Bankruptcy Rule

2002 (collectively, the “Notice Parties”). As this Motion is seeking “first day” relief, the

Debtors will serve copies of this Motion and any order entered in respect of the Motion as

required by Local Rule 9013-1(m). The Debtors respectfully submit that no further notice is

required. No previous request for the relief sought herein has been made by the Debtors to this

or any other court.

                            [Remainder of page intentionally left blank]




                                                 8
RLF1 23678878v.1
                   Case 20-11785-CSS    Doc 4       Filed 07/08/20   Page 9 of 14




                   WHEREFORE the Debtors respectfully request entry of the Proposed Order

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.

Dated: July 8, 2020
       Wilmington, Delaware

                                    /s/ Zachary I. Shapiro
                                    RICHARDS, LAYTON & FINGER, P.A.
                                    Mark D. Collins (No. 2981)
                                    Zachary I. Shapiro (No. 5103)
                                    One Rodney Square
                                    920 N. King Street
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 651-7700
                                    Facsimile: (302) 651-7701
                                    E-mail:         collins@rlf.com
                                                    shapiro@rlf.com
                                    -and-

                                    WEIL, GOTSHAL & MANGES LLP
                                    Garrett A. Fail (pro hac vice admission pending)
                                    David J. Cohen (pro hac vice admission pending)
                                    767 Fifth Avenue
                                    New York, New York 10153
                                    Telephone: (212) 310-8000
                                    Facsimile: (212) 310-8007
                                    E-mail:         garrett.fail@weil.com
                                                    davidj.cohen@weil.com

                                    Proposed Attorneys for Debtors
                                    and Debtors in Possession




                                                9
RLF1 23678878v.1
                   Case 20-11785-CSS   Doc 4   Filed 07/08/20   Page 10 of 14




                                         Exhibit A

                                       Proposed Order




RLF1 23678878V.1
                   Case 20-11785-CSS            Doc 4      Filed 07/08/20         Page 11 of 14




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20– ________
                                                             :
                                               1
                                    Debtors.                 :        (Joint Administration Requested)
                                                             :
------------------------------------------------------------ x

          ORDER (I) AUTHORIZING DEBTORS TO REDACT CERTAIN
      PERSONAL IDENTIFICATION INFORMATION IN CREDITOR MATRIX
    AND CERTAIN OTHER DOCUMENTS AND (II) GRANTING RELATED RELIEF

                   Upon the motion, dated July 8, 2020 (the “Motion”)2 of Brooks Brothers Group,

Inc. and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter

11 cases (collectively, the “Debtors”), for entry of an order (i) authorizing the Debtors to redact

in their creditor matrix (the “Creditor Matrix”) and other documents filed in these chapter 11

cases certain personal identification information for individual creditors, and (ii) granting related

relief, all as more fully set forth in the Motion; and the Court having jurisdiction to consider the

Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012; and consideration of the Motion and the requested relief being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
    Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
    headquarters and service address is 346 Madison Avenue, New York, New York 10017.
2
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
    terms in the Motion.



RLF1 23678878V.1

RLF1 23678878V.1
                   Case 20-11785-CSS       Doc 4     Filed 07/08/20      Page 12 of 14




28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to

the Notice Parties; and such notice having been adequate and appropriate under the

circumstances, and it appearing that no other or further notice need be provided; and the Court

having reviewed the Motion; and the Court having held a hearing to consider the relief requested

in the Motion (the “Hearing”); and upon the record of the Hearing; and the Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and it appearing that the relief requested in the Motion is in the best

interests of the Debtors, their estates, their creditors, and all parties in interest; and upon all of the

proceedings had before the Court and after due deliberation and sufficient cause appearing

therefor,

                   IT IS HEREBY ORDERED THAT:

                   1.    The Motion is granted to the extent set forth herein.

                   2.    The Debtors are authorized to redact in the Creditor Matrix and other

documents filed with the Court in these chapter 11 cases: (a) the home addresses of individual

creditors; and (b) the names and address information of individuals the Debtors believe to be

protected by the GDPR.

                   3.    The Debtors shall provide an unredacted version of the Creditor Matrix

and other filings redacted pursuant to this Order (to the extent applicable) (collectively,

the “Sealed Documents”) to the Court and on a confidential basis to: (i) the U.S. Trustee,

(ii) counsel to any official committee of unsecured creditors appointed in these chapter 11 cases,

(iii) the Debtors’ claims and noticing agent, and (iv) any party in interest upon a request to the

Debtors (email is sufficient) or to the Court for information that is reasonably related to these

chapter 11 cases.




                                                    2
RLF1 23678878V.1
RLF1 23678878V.1
                   Case 20-11785-CSS      Doc 4    Filed 07/08/20   Page 13 of 14




                   4.    Any party authorized, pursuant to this Order, to receive copies of the

Sealed Documents, other than the Court or the U.S. Trustee, shall confirm to the Debtors (which

confirmation may be made via electronic email), before receiving copies of the Sealed

Documents, that such party is bound by the terms of this Order and shall at all times keep the

Sealed Documents and Personal Identification Information therein strictly confidential and shall

not disclose the Sealed Documents and the Personal Identification Information or the contents

thereof to any party whatsoever.

                   5.    When serving any notice in these cases on any individual whose Personal

Identification Information is sealed pursuant to this Order, the Debtors’ claims agent, and, where

applicable, the Clerk of the Court, shall use such individual’s home address.

                   6.    Nothing in this Order shall waive or otherwise limit the service of any

document upon or the provision of any notice to any individual whose Personal Identification

Information is sealed or redacted pursuant to this Order. Service of all documents and notices

upon individuals whose Personal Identification Information is sealed or redacted pursuant to this

Order shall be confirmed in the corresponding certificate of service. The Debtors shall provide

the Personal Identification Information to any party in interest that files a motion that indicates

the reason such information is needed and that, after notice and a hearing, is granted by the

Court.

                   7.    The Debtors are authorized to take all reasonable actions necessary or

appropriate to effectuate the relief granted in this Order.




                                                  3
RLF1 23678878V.1
RLF1 23678878V.1
                   Case 20-11785-CSS      Doc 4     Filed 07/08/20     Page 14 of 14




                   8.    The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.


Dated:                           , 2020
         Wilmington, Delaware



                                                UNITED STATES BANKRUPTCY JUDGE




                                                   4
RLF1 23678878V.1
RLF1 23678878V.1
